Exhibit 10.12

CONSTAR INTERNATIONAL INC.

2007 STOCK-BASED INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC.

2007 STOCK-BASED INCENTIVE COMPENSATION PLAN

1. Purpose of the Plan

The purpose of the Plan is to assist the Company in attracting and retaining
valued employees by offering them a greater stake in the Company’s success and a
closer identity with it, and to encourage ownership of the Company’s stock by
such employees.

2. Definitions

2.1 “Award” means an award of Restricted Stock, Restricted Stock Units, Options
or SARs under the Plan.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Cause” means: (i) the Employee’s gross misconduct or gross negligence in
connection with the performance of the Employee’s duties that results in any
adverse effect on the Company; (ii) the Employee embezzles any amount of the
Company’s assets; (iii) the Employee’s conviction of, or a plea of nolo
contendre to, a felony involving moral turpitude; (iv) the Employee’s engaging
in any business that directly or indirectly competes with the Company or the
disclosure of trade secrets, customer lists or confidential information of the
Company to a competitor or unauthorized person; or (v) the Employee’s material
failure to follow the lawful instructions of the Board.

2.4 “Change in Control” means:

(i) The acquisition, after the effective date of the Plan, by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the 1934
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of more than 30% of the combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (a) any acquisition,
directly or indirectly, by or from the Company or any Subsidiary of the Company,
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary of the Company, (b) any acquisition by any
underwriter in connection with any firm commitment underwriting of securities to
be issued by the Company, or (c) any acquisition by any corporation if,
immediately following such acquisition, 70% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation (entitled to vote
generally in the election of directors), is beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who,
immediately prior to such acquisition, were the beneficial owners of the Common
Stock and the Voting Securities in substantially the same proportions,
respectively, as their ownership, immediately prior to such acquisition, of the
Common Stock and Voting Securities; or

(ii)The occurrence of, a reorganization, merger or consolidation other than a
reorganization, merger or consolidation with respect to which all or
substantially all of the individuals and entities who were the beneficial
owners, immediately prior to such reorganization, merger or consolidation, of
the Common Stock and Voting Securities beneficially own, directly or indirectly,
immediately after such reorganization, merger or consolidation 70% or more of
the then outstanding common stock and voting securities (entitled to vote
generally in the election of directors) of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their respective ownership, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and the Voting Securities; or

(iii) The occurrence of, (a) a complete liquidation or substantial dissolution
of the Company, or (b) the sale or other disposition of all or substantially all
of the assets of the Company, other than to a subsidiary, wholly-owned, directly
or indirectly, by the Company; or

 

1



--------------------------------------------------------------------------------

(iv) During any period of twenty-four (24) consecutive months commencing upon
the effective date of the Plan, the individuals at the beginning of any such
period who constitute the Board and any new director (other than a director
designated by a person or entity who has entered into an agreement with the
Company or other person or entity to effect a transaction described in
paragraphs (i), (ii) or (iii) above) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of any such period or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
Board.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the committee designated by the Board to administer the
Plan under Section 4. The Committee shall have at least two members, each of
whom shall be a member of the Board, a Non-Employee Director and an Outside
Director.

2.7 “Common Stock” means the common stock of the Company, par value $.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 14.

2.8 “Company” means Constar International Inc., a Delaware corporation, or any
successor corporation.

2.9 “Disability” means an Employee’s inability to render, for a period of six
consecutive months, services hereunder by reason of permanent disability, as
determined by the written medical opinion of an independent medical physician
reasonably acceptable to the Company. In no event shall an Employee be
considered disabled for the purposes of this Plan unless the Employee is deemed
disabled pursuant to the Company’s long-term disability plan, if one is
maintained by the Company.

2.10 “Employee” means an officer or other key employee of the Company or a
Subsidiary including a director who is such an employee.

2.11 “Fair Market Value” means, on any given date, the closing price of a share
of Common Stock on the principal national securities exchange on which the
Common Stock is listed on such date or, if Common Stock was not traded on such
date, on the last preceding day on which the Common Stock was traded. If at any
time such Common Stock is not listed on any securities exchange, the Fair Market
Value shall be the fair value of such Common Stock as determined in good faith
by the Committee in accordance with applicable law.

2.12 “Holder” means an Employee to whom an Award is made.

2.13 “Incentive Stock Option” means an Option that meets the requirements of an
incentive stock option as defined in Section 422 of the Code and designated by
the Committee as an Incentive Stock Option.

2.14 “1934 Act” means the Securities Exchange Act of 1934, as amended.

2.15 “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

2.16 “Non-Qualified Option” means an Option not intended to be an Incentive
Stock Option, and designated by the Committee as a Non-Qualified Option.

2.17 “Option” means the right granted from time to time under Section 8 of the
Plan to purchase Common Stock for a specified period of time at a stated price.
An Option may be an Incentive Stock Option or a Non-Qualified Stock Option.

2.18 “Outside Director” means a member of the Board who meets the definition of
an “outside director” under Section 162(m) of the Code and the regulations
thereunder.

2.19 “Plan” means the Constar International Inc. 2007 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.

 

2



--------------------------------------------------------------------------------

2.20 “Restricted Stock” means Common Stock awarded by the Committee under
Section 7 of the Plan.

2.21 “Restricted Stock Unit” means a book-entry unit representing the value of
one share of Common Stock awarded under Section 6 of the Plan.

2.22 “Restriction Period” means the Holder’s continuous period of employment
with the Company or a Subsidiary during which Restricted Stock awarded under
Section 7 of the Plan is subject to forfeiture.

2.23 “Retirement” means retirement from the active employment of the Company or
any Subsidiary pursuant to the relevant provisions of the applicable pension
plan of such entity or as otherwise determined by the Committee.

2.24 “SAR” means a stock appreciation right awarded by the Committee under
Section 9 of the Plan.

2.25 “Subsidiary” means any (i) corporation if fifty percent (50%) or more of
the total combined voting power of all classes of stock is owned, either
directly or indirectly, by the Company or another Subsidiary or (ii) limited
liability company if fifty percent (50%) or more of the membership interests is
owned, either directly or indirectly, by the Company or another Subsidiary.

2.26 “Ten Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or a Subsidiary.

2.27 “Vesting Period” means the Holder’s period of continuous employment with
the Company or a Subsidiary during which Restricted Stock Units awarded under
Section 6 of the Plan are subject to forfeiture.

3. Eligibility

Any Employee who is designated by the Committee as eligible to participate in
the Plan shall be eligible to receive an Award under the Plan.

4. Administration and Implementation of Plan

4.1 The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Employees to whom Awards will be granted, in determining the times at which
Awards will be granted, in determining the type and amount of Awards to be
granted to each such Employee, the terms and conditions of Awards granted under
the Plan and the terms of agreements which will be entered into with Holders.
The Committee shall have the power to establish different terms and conditions
with respect to (i) the various types of Awards granted under the Plan, (ii) the
granting of the same type of Award to different Employees (regardless of whether
the Awards are granted at the same time or at different times), and (iii) the
establishment of different Performance Goals for different Employees.

4.2 The Committee’s powers shall also include, but not be limited to, the power
to determine whether, to what extent and under what circumstances an Option may
be exchanged for cash, Common Stock or some combination thereof; to determine
whether, to what extent and under what circumstances Common Stock or cash
payable with respect to an Award shall be deferred, either automatically or at
the election of the Holder (including the power to add deemed earnings to any
such deferral); to grant Awards (other than Incentive Stock Options) that are
transferable by the Holder; and to determine the effect, if any, of a Change in
Control of the Company upon outstanding Awards. Upon a Change in Control, the
Committee may (i) fully vest and/or accelerate the vesting of any or all Awards
made under the Plan, (ii) cancel any outstanding Awards in exchange for a cash
payment of an amount equal to the difference between the then Fair Market Value
of the Award less the option or base price of the Award or purchase price of the
Award, (iii) after having given the Holder a chance to exercise any outstanding
Options or SARs, terminate any or all of the Holder’s unexercised Options or
SARs, or (iv) where the Company is not the surviving corporation, cause the
surviving corporation to assume or replace all outstanding Awards with
comparable awards.

 

3



--------------------------------------------------------------------------------

4.3 The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall have the power unilaterally and without
approval of a Holder to amend an existing Award in order to carry out the
purposes of the Plan so long as, subject to Sections 4.2, 4.5 and 14 hereof,
such an amendment does not take away any benefit granted to a Holder by the
Award and as long as the amended Award comports with the terms of the Plan. Any
interpretation by the Committee of the terms and provisions of the Plan and the
administration thereof, and all action taken by the Committee shall be final,
binding and conclusive for all purposes and upon all Holders.

4.4 The Committee may condition the grant of any Award, the right to exercise an
Award, or the lapse of any Restriction Period or Vesting Period (or any
combination thereof) upon the Holder’s achievement of a Performance Goal that is
established by the Committee before the grant of the Award. For this purpose, a
“Performance Goal” shall mean a goal that must be met by the end of a period
specified by the Committee (but that is substantially uncertain to be met before
the grant of the Award) based upon: (i) the price of Common Stock, (ii) the
market share of the Company or its Subsidiaries (or any business unit thereof),
(iii) sales by the Company or its Subsidiaries (or any business unit thereof),
(iv) earnings per share of Common Stock, (v) return on shareholder equity of the
Company, (vi) costs of the Company or its Subsidiaries (or any business unit
thereof), (vii) cash flow of the Company or its Subsidiaries (or any business
unit thereof), (viii) return on total assets of the Company or its Subsidiaries
(or any business unit thereof), (ix) return on invested capital of the Company
or its Subsidiaries (or any business unit thereof), (x) return on net assets of
the Company or its Subsidiaries (or any business unit thereof), (xi) operating
income of the Company or its Subsidiaries (or any business unit thereof),
(xii) earnings before interest, taxes, depreciation and amortization (“EBITDA”),
including EBITDA as may be adjusted pursuant to the Company’s or a Subsidiary’s
credit agreements or otherwise, (xiii) individual goals or (xiv) net income of
the Company or its Subsidiaries (or any business unit thereof). The Committee
shall have discretion to determine the specific targets with respect to each of
these categories of Performance Goals. Before granting an Award or permitting
the lapse of any Restriction Period subject to this Section, the Committee shall
certify that an individual has satisfied the applicable Performance Goal.

4.5 The Committee is authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards, including any Performance Goals, in
recognition of unusual or nonrecurring events (including, without limitation,
events described in Section 14) affecting the Company or any Subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, no adjustment shall be made in any outstanding
Awards to the extent that such adjustment would adversely affect the status of
an Award intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code and the regulations issued thereunder.

4.6 Members of the Committee shall receive such compensation for their services
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
paid by the Company. The Committee may employ attorneys, consultants,
accountants and other service providers. The Committee, the Board, the Company
and the Company’s officers shall be entitled to rely upon the advice and
opinions of any such person. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made with
respect to the Plan and all members of the Committee and the Board shall be
fully protected by the Company in respect of any such action, determination or
interpretation in the manner provided in the Company’s bylaws.

 

4



--------------------------------------------------------------------------------

5. Shares of Stock Subject to the Plan

5.1 Subject to adjustment as provided in Section 14, the total number of shares
of Common Stock available for Awards under the Plan shall be eight hundred and
fifty thousand (850,000) shares. Any shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares or treasury shares. If any
shares subject to an Award are forfeited or such Award otherwise terminates or
is settled for any reason whatsoever without an actual distribution of shares to
the Holder, any shares counted against the number of shares available for
issuance pursuant to the Plan with respect to such Award shall, to the extent of
any such forfeiture, settlement, or termination, again be available for Awards
under the Plan; provided, however, that the Committee may adopt procedures for
the counting of shares relating to any Award to ensure appropriate counting,
avoid double counting, and provide for adjustments in any case in which the
number of shares actually distributed differs from the number of shares
previously counted in connection with such Award. Notwithstanding anything to
the contrary herein, the following shares of Common Stock shall not again be
available for issuance as Awards under the Plan: (i) shares of Common Stock
tendered (either actually, by attestation or otherwise) to pay all or any part
of the exercise price on any Option, (ii) any shares of Common Stock retained by
the Company in satisfaction of the Holder’s obligation for withholding taxes,
and (iii) shares of Common Stock not issued as a result of a net exercise of an
Option.

5.2 The maximum number of shares of Common Stock subject to Awards that may be
granted to any Employee shall not exceed 120,000 during any calendar year (the
“Individual Limit”). Subject to Section 5.3, Section 15 and Section 18.6, any
Award that is canceled or repriced by the Committee shall count against the
Individual Limit. Notwithstanding the foregoing, the Individual Limit may be
adjusted to reflect the effect on Awards of any transaction or event described
in Section 14.

5.3 Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not (i) reduce the shares
available for Awards under the Plan, or (ii) be counted against the Individual
Limit.

5.4 The maximum number of shares of Common Stock subject to Awards that may be
granted in the aggregate to all Employees during any Plan Year shall not exceed
300,000 (the “Aggregate Limit”). A “Plan Year” shall mean the twelve month
period commencing with the date that the Company’s stockholders approve the
Plan, and the twelve month period commencing on each anniversary of such date.
Subject to Section 15 and Section 18.6, any Award that is canceled or repriced
by the Committee shall count against the Aggregate Limit. Notwithstanding the
foregoing, the Aggregate Limit may be adjusted to reflect the effect on Awards
of any transaction or event described in Section 14. Any shares issued by the
Company through the assumption or substitution of outstanding grants from an
acquired company shall not be counted against the Aggregate Limit.

6. Restricted Stock Units

An Award of Restricted Stock Units is a grant by the Company of a specified
number of book-entry units, each having a value equal to the Fair Market Value
of one share of Common Stock on the date of grant. Such an Award shall be
subject to the following terms and conditions:

6.1 A Restricted Stock Unit Award shall be evidenced by a Restricted Stock Unit
Agreement, which shall conform to the requirements of the Plan and may contain
such other provisions as the Committee shall deem advisable.

6.2 Upon determination of the number of Restricted Stock Units to be awarded to
a Holder, the Committee shall direct that the same be credited to the Holder’s
account on the books of the Company.

6.3 The Committee may condition the grant of an Award of Restricted Stock Units,
or the expiration of a Vesting Period, upon the Employee’s achievement of one or
more Performance Goal(s) specified in the Restricted Stock Unit Agreement. If
the Employee fails to achieve the specified Performance Goal(s), the Committee
shall not grant the Restricted Stock Unit Award to the Employee, or the Holder
shall forfeit the Award and no payment shall be made with respect to such Award.

6.4 The Restricted Stock Unit Agreement shall specify the duration of the
Vesting Period taking into account termination of employment on account of
death, Disability, Retirement or other cause. The Vesting Period may consist of
one or more installments. At the end of the Vesting Period or any installment
thereof the portion of the Holder’s Restricted Stock Unit account applicable to
such installment shall be paid to the Holder (or, where appropriate, the
Holder’s legal representative) in accordance with the terms of the Restricted
Stock Unit Agreement. Notwithstanding the Vesting Period provided in a
Restricted Stock Unit Agreement, the Committee may modify or accelerate the
vesting limitations (consistent with Section 11 hereof), but may not accelerate
the payment of, all or any part of a Restricted Stock Unit Award.

 

5



--------------------------------------------------------------------------------

6.5 Prior to the vesting of Restricted Stock Units pursuant to Section 6.4
hereof, the Holder shall have no rights as a stockholder with respect to any
Restricted Stock Units credited to the Holder’s account. Amounts equal to any
dividends declared with respect to Common Stock after the granting of Restricted
Stock Units and prior to the vesting thereof shall be paid to the Holder
currently, or deferred and deemed to be reinvested in additional Restricted
Stock Units, or otherwise reinvested on such terms as are determined at the time
of the Award, and specified in the Restricted Stock Unit Agreement.

6.6 Settlement of Restricted Stock Units shall be made in cash or shares of
Common Stock or any combination thereof, as determined by the Committee.

7. Restricted Stock

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Employee, which shares are subject to forfeiture
upon the happening of specified events or upon the Employee’s and/or Company’s
failure to achieve Performance Goals established by the Committee. Such an Award
shall be subject to the following terms and conditions:

7.1 Restricted Stock shall be evidenced by Restricted Stock Agreements. Such
agreements shall conform to the requirements of the Plan and, additionally, may
contain such other provisions not inconsistent with the terms of the Plan as the
Committee shall deem advisable.

7.2 Upon determination of the number of shares of Restricted Stock to be granted
to an Employee, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock be issued to the Employee with
the Employee designated as the registered owner, or shall direct that a book
entry account representing such shares be established in the name of the
Employee at the Company’s transfer agent and registrar. The certificate(s) or
book entry account (as the case may be) representing such shares shall be
legended as to restrictions on the sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period. Any share certificate(s) issued
shall be deposited by the Employee, together with a stock power endorsed in
blank, with the Company.

7.3 The Committee may require a cash payment from an Employee in an amount no
greater than the aggregate Fair Market Value of the Common Stock awarded
determined at the date of grant in exchange for the grant of an Award; or the
Committee may make an award of Restricted Stock without the requirement of a
cash payment.

7.4 Unless otherwise determined by the Committee, during the Restriction Period
the Employee shall have all of the rights of a stockholder including the right
to vote the shares of Restricted Stock and receive dividends and other
distributions, provided that distributions in the form of Common Stock shall be
subject to the same restrictions as the underlying Restricted Stock.

7.5 The Committee may condition the grant of an Award of Restricted Stock or the
expiration of the Restriction Period upon the Employee’s and/or the Company’s
achievement of one or more Performance Goal(s) specified in the Restricted Stock
Agreement. If the Employee fails to achieve the specified Performance Goal(s),
the Committee shall not grant the Restricted Stock to the Employee, or the
Employee shall forfeit the Award of Restricted Stock and the underlying Common
Stock shall be forfeited to the Company.

7.6 The Restricted Stock Agreement shall specify the duration of the Restriction
Period and the performance, employment or other conditions (including
termination of employment on account of death, Disability, Retirement or other
cause) under which the Restricted Stock may be forfeited to the Company. At the
end of the Restriction Period the restrictions imposed hereunder shall lapse
with respect to the number of shares of Restricted Stock as determined by the
Committee, and the legend shall be removed and such number of shares delivered
to the Employee (or, where appropriate, the Employee’s legal representative).
Consistent with Section 11 hereof, the Committee may modify or accelerate the
vesting and delivery of shares of Restricted Stock.

 

6



--------------------------------------------------------------------------------

8. Options

Options give an Employee the right to purchase a specified number of shares of
Common Stock from the Company for a specified time period at a fixed price.
Options may be either Incentive Stock Options or Non-Qualified Stock Options.
The grant of Options shall be subject to the following terms and conditions:

8.1 Option Grants: Options shall be evidenced by a written Option Agreement.
Such Option Agreements shall conform to the requirements of the Plan, and may
contain such other provisions as the Committee shall deem advisable.

8.2 Option Price: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than the Fair Market Value of a share of Common Stock on the date of
grant. In the case of any Incentive Stock Option granted to a Ten Percent
Shareholder, the option price per share shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the date of grant.

8.3 Term of Options: An Option Agreement shall specify when an Option may be
exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than 10 years, except that in the case of
any Incentive Stock Option granted to a Ten Percent Shareholder, the term of
such Option shall not be greater than five years.

8.4 Incentive Stock Options: Each provision of the Plan and each Option
Agreement relating to an Incentive Stock Option shall be construed so that each
Incentive Stock Option shall be an incentive stock option as defined in
Section 422 of the Code, and any provisions of the Option Agreement thereof that
cannot be so construed shall be disregarded. In no event may a Holder be granted
an Incentive Stock Option which does not comply with such grant and vesting
limitations as may be prescribed by Section 422(b) of the Code. Without limiting
the foregoing, the aggregate Fair Market Value (determined as of the time the
Option is granted) of the Common Stock with respect to which an Incentive Stock
Option may first become exercisable by a Holder in any one calendar year under
the Plan shall not exceed $100,000.

8.5 Restrictions on Transferability: No Incentive Stock Option shall be
transferable otherwise than by will or the laws of descent and distribution and,
during the lifetime of the Holder, shall be exercisable only by the Holder. Upon
the death of a Holder, the person to whom the rights have passed by will or by
the laws of descent and distribution may exercise an Incentive Stock Option only
in accordance with this Section 8.

8.6 Payment of Option Price: An Option may be exercised only for a whole number
of shares of Common Stock. The Committee shall establish the time and the manner
in which an Option may be exercised. The option price of the shares of Common
Stock received upon the exercise of an Option shall be paid within three days of
the date of exercise: (i) in full in cash at the time of the exercise, or
(ii) with the proceeds received from a broker-dealer whom the Holder has
authorized to sell all or a portion of the Common Stock covered by the Option,
or (iii) with the consent of the Committee, in whole or in part in shares of
Common Stock valued at their Fair Market Value on the date of exercise. With the
consent of the Committee, payment upon the exercise of a Non-Qualified Option
may be made in whole or in part by Restricted Stock (based on the fair market
value of the Restricted Stock on the date the Option is exercised, as determined
by the Committee). In such case the Common Stock to which the Option relates
shall be subject to the same forfeiture restrictions originally imposed on the
Restricted Stock exchanged therefor.

8.7 Termination by Death: If a Holder’s employment by the Company or a
Subsidiary terminates by reason of death, any unexercised Option granted to such
Holder may thereafter be exercised (to the extent such Option was exercisable at
the time of the Holder’s death or on such accelerated basis as the Committee may
determine at or after grant) by, where appropriate, the Holder’s transferee or
by the Holder’s legal representative, for a period of 12 months from the date of
death or until the expiration of the stated term of the Option, whichever period
is shorter. Any Option which is not exercisable or made exercisable by the
Committee upon such termination shall be forfeited on the date of such
termination.

8.8 Termination by Reason of Disability: If a Holder’s employment by the Company
or a Subsidiary terminates by reason of Disability, any unexercised Option
granted to the Holder may thereafter be exercised by the Holder (or, where
appropriate,

 

7



--------------------------------------------------------------------------------

the Holder’s transferee or legal representative), to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant, for a period of 12 months from the
date of such termination of employment or until the expiration of the stated
term of the Option, whichever period is shorter. Any Option which is not
exercisable or made exercisable by the Committee upon such termination shall be
forfeited on the date of such termination.

8.9 Termination by Reason of Retirement: If a Holder’s employment by the Company
or a Subsidiary terminates by reason of Retirement, any unexercised Option
granted to the Holder may thereafter be exercised by the Holder (or, where
appropriate, the Holder’s transferee or legal representative), to the extent it
was exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant, for a period of 12 months from the
date of such termination of employment or until the expiration of the stated
term of the Option, whichever period is shorter. Any Option which is not
exercisable or made exercisable by the Committee upon such termination shall be
forfeited on the date of such termination.

8.10 Termination Not for Cause: If a Holder’s employment by the Company or a
Subsidiary is terminated by the Company or the Subsidiary not for Cause or by
the Holder for a reason not specified in this Section 8 (including a voluntary
termination), any unexercised Option granted to the Holder may thereafter be
exercised by the Holder (or, where appropriate, the Holder’s transferee or legal
representative), to the extent it was exercisable at the time of termination or
on such accelerated basis as the Committee may determine at or after grant
consistent with Section 11 for a period of 90 days from the date of such
termination of employment or until the expiration of the stated term of the
Option, whichever period is shorter. Any Option which is not exercisable or made
exercisable by the Committee upon such termination shall be forfeited on the
date of such termination.

8.11 Termination for Cause or Other Reason: If a Holder’s employment with the
Company or a Subsidiary is terminated by the Company or the Subsidiary for
Cause, all unexercised Options awarded to the Holder shall terminate on the date
of such termination.

9. Stock Appreciation Rights

SARs give the Employee the right to receive, upon exercise of the SAR, the
increase in the Fair Market Value of a specified number of shares of Common
Stock from the date of grant of the SAR to the date of exercise. The grant of
SARs shall be subject to the following terms and conditions:

9.1 SARs are rights to receive a payment in cash, Common Stock, Restricted
Stock, or a combination thereof as selected by the Committee. The value of these
rights, which are determined by the appreciation in the value of shares of
Common Stock subject to the SAR, shall be evidenced by SAR agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions as the Committee shall deem advisable.

9.2 The base price of an SAR shall be not less than 100% of the Fair Market
Value of the Common Stock on the date of grant of the SAR.

9.3 An SAR shall entitle the recipient to receive a payment equal to the excess
of the Fair Market Value of the shares of Common Stock covered by the SAR on the
date of exercise over the base price of the SAR. Such payment may be in cash, in
shares of Common Stock, in shares of Restricted Stock or any combination, as the
Committee shall determine.

9.4 SARs shall be subject to the same terms and conditions applicable to Options
as stated in sections 8.3, 8.5, 8.7, 8.8, 8.9, 8.10 and 8.11. SARs shall also be
subject to such other terms and conditions not consistent with the Plan as shall
be determined by the Committee.

10. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Employees any type of Award other
than an Award provided in Sections 6, 7, 8 or 9 hereof that is payable in, or
valued in whole or in part by reference to, shares of Common Stock, and that is
deemed by the Committee to be consistent with the purposes of the Plan.

 

8



--------------------------------------------------------------------------------

11. Vesting Requirements

Notwithstanding any provision of the Plan to the contrary, no Award under the
Plan shall vest or become exercisable more rapidly than at a rate of three equal
annual installments over a period of three years. In addition, at least 50% of
the aggregate of all Restricted Stock Unit Awards and Restricted Stock Awards
under the Plan (and any similar Awards granted under Section 10 hereof) shall be
subject to the following requirements: (i) no portion of such Award shall vest
or be paid on any date on which such portion is scheduled to vest (a “Vesting
Date”) unless the Fair Market Value of a share of Common Stock on the applicable
Vesting Date exceeds the Fair Market Value of a share of Common Stock on the
date on which such Award was granted (the “Fair Market Value Condition”),
(ii) any amounts that do not vest on an applicable Vesting Date because the Fair
Market Value Condition was not satisfied shall vest and be paid on the next
applicable Vesting Date on which the Fair Market Value Condition is satisfied,
and (iii) any amounts with respect to which the Fair Market Value Condition is
not satisfied during the Vesting Period or Restriction Period (as applicable)
shall be forfeited. Notwithstanding the foregoing, the Committee may modify or
accelerate the vesting of Awards in the event of the Holder’s death, Disability
or Retirement, or upon a Change in Control.

12. Deferral Election

Notwithstanding any provision of the Plan to the contrary, an Award Agreement
may provide that payment of any Award, dividend, or dividend equivalent, or any
portion thereof, may be deferred by a Holder until such time as the Committee
may establish, as provided in the Award Agreement. All such deferrals shall be
accomplished by the delivery of a written, irrevocable election by the Holder
prior to the time established by the Committee for such purpose, on a form
provided by the Company, or, if such deferral is automatic, the terms and
conditions of such deferral shall be set forth in the Award Agreement. Deferred
Awards may also be credited with interest, at such rates to be determined by the
Committee, and, with respect to those deferred Awards denominated in the form of
Common Stock, with dividends or dividend equivalents.

13. Settlement of Awards

Subject to the terms of the Plan and any applicable Award Agreement, payments or
transfers to be made pursuant to Awards under the Plan may be made in such forms
as the Committee shall determine, including, without limitation, cash, shares of
Common Stock, other Awards, or other property, and may be made in a single
payment or transfer, or on an installment basis.

14. Adjustments upon Changes in Capitalization

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, any other distribution to stockholders other
than a cash dividend, any change in the corporate structure of a Subsidiary, or
any similar transaction or event, the Committee shall make adjustment in the
number and kind of shares authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate. Any such adjustment shall be
made in an equitable manner which reflects the effect of such transaction or
event. No fractional shares of Common Stock shall be issued pursuant to such an
adjustment. The Fair Market Value of any fractional shares resulting from
adjustments pursuant to this Section shall, where appropriate, be paid in cash
to the Holder. The determinations and adjustments made by the Committee pursuant
to this Section 14 shall be conclusive.

15. Effective Date, Termination and Amendment

The Plan shall become effective upon its approval by the stockholders of the
Company, and no Award shall become exercisable, realizable or vested prior to
such approval. The Plan shall remain in full force and effect until the earlier
of 10 years from its effective date, or the date it is terminated by the Board.
The Board shall have the power to amend, suspend or terminate the Plan at any
time,

 

9



--------------------------------------------------------------------------------

provided that no such amendment shall be made without stockholder approval to
the extent such approval is required under Section 422 of the Code,
Section 162(m) of the Code, the rules of a stock exchange or automated quotation
system upon which the Common Stock or other securities of the Company are listed
or quoted, or any other applicable law. Termination of the Plan pursuant to this
Section 15 shall not affect Awards outstanding under the Plan at the time of
termination.

16. Transferability

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Holder’s lifetime, and any attempt to do so shall be void
and the relevant Award shall be forfeited. The Committee may grant Awards
(except Incentive Stock Options) that are transferable by the Holder during his
lifetime for no consideration, but such Awards shall be transferable only to the
extent specifically provided in the agreement entered into with the Holder. The
transferee of the Holder shall, in all cases, be subject to the provisions of
the agreement between the Company and the Holder.

17. Securities Law Requirements

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Common Stock under any Award until
completion of such registration or qualification of such Common Stock or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the Common Stock or other securities of the Company are listed
or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Holder to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Common Stock in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.

18. General Provisions

18.1 Nothing contained in the Plan, or any Award granted pursuant to the Plan,
shall confer upon any Employee any right with respect to continuance of
employment by the Company or a Subsidiary, nor interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of any Employee
at any time.

18.2 For purposes of this Plan, transfer of employment between the Company and
its Subsidiaries shall not be deemed termination of employment. However,
individuals employed by or providing services to an entity that ceases to be a
Subsidiary shall be deemed to have incurred a termination of employment or
service as of the date that such entity ceases to be a Subsidiary.

18.3 Holders shall be responsible to make appropriate provision for all taxes
required to be withheld in connection with any Award, the exercise thereof and
the transfer of shares of Common Stock pursuant to this Plan. Such
responsibility shall extend to all applicable Federal, state, local or foreign
withholding taxes. In the case of the payment of Awards in the form of Common
Stock, or the exercise of Options or SARs, the Company shall, at the election of
the Holder, have the right to retain the number of shares of Common Stock whose
Fair Market Value equals the amount to be withheld in satisfaction of the
applicable withholding taxes. Agreements evidencing such Awards shall contain
appropriate provisions to effect withholding in this manner.

18.4 Without amending the Plan, Awards may be granted to Employees who are
foreign nationals or employed outside the United States or both, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to further the purpose of
the Plan.

18.5 To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

 

10



--------------------------------------------------------------------------------

18.6 The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section 14, no Award may
be repriced, replaced, regranted through cancellation, or modified without
shareholder approval if the effect would be to reduce the exercise price for the
shares underlying the Award. The Committee may amend Awards without the consent
of the Holder; provided that in the case of amendments adverse to the Holder,
except as otherwise expressly provided herein, the Holder’s consent shall be
required to any such amendment. The Committee may not issue new Awards in
exchange for the cancellation of outstanding Awards. The Committee may not
purchase for cash any outstanding Options having an option price per share that
is more than the then current Fair Market Value of a share of Common Stock.

To record the adoption of the Plan, the Company has caused its authorized
officers to affix its corporate name this 19th day of June, 2007.

 

CONSTAR INTERNATIONAL INC. By:  

/s/ MICHAEL HOFFMAN

Name:   Michael Hoffman Title:   President and Chief Executive Officer

 

11